Case 19-51291-tnw      Doc 113     Filed 11/15/19 Entered 11/15/19 11:39:28        Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:
                                                                          CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                            CHAPTER 7

         DEBTOR


       NOTICE OF FILING OF EXECUTED ASSET PURCHASE AGREEMENT
          IN SUPPORT OF CHAPTER 7 TRUSTEE’S MOTION FOR ORDER:
      (A) AUTHORIZING SALE OF ASSETS PURSUANT TO 11 U.S.C. § 363 AND
       (B) ESTABLISHING SALE AND BIDDING PROCEDURES, APPROVING
      NOTICE OF SALE, AND SETTING SALE HEARING DATE (“Sale Motion”)


         Comes James D. Lyon, as Trustee (the “Trustee”) of the Bankruptcy Estate of Giga

Entertainment Media, Inc. (the “Debtor”), by counsel, and hereby gives notice of filing of the

attached revised APA executed by GLB2019, LLC on November 14, 2019 in support of the

Trustee’s Motion for Order: (A) Authorizing Sale of Assets Pursuant to 11 U.S.C. § 363 and (B)

Establishing Sale and Bidding Procedures, Approving Notice of Sale, and Setting Sale Hearing

Date (the “Sale Motion”) previously filed herein [D.N. 88.]

                                                    Respectfully submitted,

                                                    STOLL KEENON OGDEN PLLC

                                                    /s/ Adam M. Back
                                                    Adam M. Back, KY Bar No. 91003
                                                    Jessica L. Middendorf, KY Bar No. 94740
                                                    300 West Vine Street, Suite 2100
                                                    Lexington, Kentucky 40507-1801
                                                    Phone: (859) 231-3000
                                                    adam.back@skofirm.com
                                                    jessica.middendorf@skofirm.com

                                                    COUNSEL FOR THE CHAPTER 7
                                                    TRUSTEE

                                               1
Case 19-51291-tnw     Doc 113     Filed 11/15/19 Entered 11/15/19 11:39:28         Desc Main
                                 Document      Page 2 of 2



                               CERTIFICATE OF SERVICE


       On November 15, 2019 the undersigned hereby certifies that a copy of the foregoing was
 served electronically in accordance with the method established under this Court’s CM/ECF
 System, upon all parties in the electronic filing system in this bankruptcy proceeding.

                                           /s/ Adam M. Back
                                           COUNSEL FOR THE CHAPTER 7 TRUSTEE




                                              2
